Stiles, J.
(dissenting). — I dissent. No objection was made upon the argument here, to the discussion of the question as to the equality and fairness of §§ 7, 8 and 9 of the ordinance, which it was assumed was raised by paragraph 7 of the complaint; and to my mind those sections set up such a system of arbitrary control of buildings in *401the city of Olympia, by the council, as is not entitled to be termed reasonable.
The establishment of fire limits means the designation of a territory within which wooden buildings must not be erected. But this ordinance, while it designates limits, and says that no wooden buildings shall be constructed therein, clearly shows by its context that that was not its real purpose. The true purpose of it was to compel every person desiring to erect a wooden building to go before the council, which retained within itself the power to say whether he should erect it or not; not according to any fixed rules of determination, under which all applicants would be treated alike, but without rules or regulations, whereby favoritism or influence, or other motives not proper to the determination of such a question, might enter into and actually determine it. If there were to be exceptions to the ordinance, the exceptions should have been declared, and regulations made under which they could be availed of. If there was territory embraced in the ordinance, within which it was not expected to enforce the ordinance, by reason of its unsettled condition, it was unreasonable to so embrace it, and the limits should not have been extended over it until such time as the conditions were proper for such extension.
I concur in holding that the city of Olympia has the power to ordain fire limits implied in its charter, but I cannot agree that such an ordinance was ever contemplated by the legislature, and, therefore, hold the court’s action in overruling the demurrer to have been eminently right.
Dunbar, J., not sitting.